department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no -------------- telephone number -------------------- refer reply to cc tege eb ec plr-113951-07 date august internal_revenue_service number release date index number ------------------------------ ----------------------------- -------------------------------------------- ---------------------------------------------- ----------------------------- employer option option option option a b c d w x y z -------------------- ----------------------------------------- --------------------------------------- ----------------------------------------- --------- ---------- --------- ------ -------- -------- ---- plr-113951-07 dear --------------------------- this is in response to your letter of date in which you asked for you represent that on date you exercised four incentive stock consent to revoke four elections that you made under sec_83 of the internal_revenue_code options isos granted to you by employer the stock underlying the isos was subject_to a substantial_risk_of_forfeiture which lapsed according to a vesting schedule set forth in the option grant option was for a shares of stock at the time of exercise w of the stock was nonvested the remainder of the stock was vested option was for b shares of stock at the time of exercise x of the stock was nonvested the remainder of the stock was vested option was for c shares of stock at the time of exercise y of the stock was nonvested the remainder of the stock was vested option was for d shares of stock at the time of exercise z of the stock was nonvested the remainder of the stock was vested on date you filed four elections under sec_83 of the code with the internal_revenue_service center where you file your individual_income_tax_return the sec_83 elections referenced all the stock received pursuant to your exercise of option through option not just the nonvested stock on date you sent a letter to this office requesting consent to revoke the sec_83 elections with respect to the stock transferred to you pursuant to your exercise of option through option sec_83 of the code sets forth the rules for transfers of property in_connection_with_the_performance_of_services sec_83 provides that the excess of the fair_market_value of the property transferred at the time the property becomes substantially_vested over the amount_paid for the property shall be included as compensation in the gross_income of the person who performed the services in the taxable_year in which the property becomes substantially_vested property is substantially_vested when it is either transferable or not subject_to a substantial_risk_of_forfeiture under sec_83 the rights of a person in property are subject_to a substantial_risk_of_forfeiture if such person’s rights to full enjoyment of the property are conditioned upon the future performance of substantial services by any individual you have represented that option through option were isos in that case the stock with respect to which the sec_83 elections were filed could not be the subject of such an election for general federal_income_tax purposes see sec_83 for general federal_income_tax purposes isos are taxed under the rules of sec_421 of the code under those rules if a share of stock is transferred to an individual in a transfer in which the requirements of sec_422 are met then no income results to the individual when the option is granted or exercised plr-113951-07 however sec_421 of the code does not apply for alternative_minimum_tax amt purposes see sec_56 thus for amt purposes compensation income attributable to an iso is determined under the rules of sec_83 for amt purposes when an iso is exercised if the optioned stock is either transferable or not subject_to a substantial_risk_of_forfeiture substantially_vested the optionee immediately realizes compensation income under sec_83 in an amount equal to the excess of the fair_market_value of the stock on the date of exercise over the sum of the amount if any paid for the iso and the iso’s exercise price however if iso stock is substantially nonvested when transferred both sec_83 provides that the person in connection with whose services the nontransferable and subject_to a substantial_risk_of_forfeiture then for amt purposes unless a sec_83 election is filed sec_83 applies to the stock upon the earlier of the date that the stock becomes substantially_vested or the date that the individual disposes of the stock in such cases under sec_83 the optionee realizes compensation income for amt purposes for the year in which the applicable triggering event occurs property is transferred may elect to include in gross_income for the taxable_year of transfer the excess of the fair_market_value of the property over the amount_paid for it sec_83 states that an election under sec_83 shall be made not later than days after the date of transfer of the property and may not be revoked without the consent of the secretary if a sec_83 election is made with respect to iso stock for amt purposes the sec_83 election can only be made on substantially nonvested iso stock sec_1_83-2 of the income_tax regulations provides that consent to revoke an election under sec_83 will be granted only in a case where the transferee is under a mistake of fact as to the underlying transaction and must be requested within days of the date on which the mistake first became known to the person who made the election or regulations may be revoked on or before the due_date for making the election section dollar_figure of revproc_2006_31 2006_1_irb_32 provides that a request for consent to revoke a sec_83 election will generally be granted if the request is filed on or before the due_date of making that sec_83 election the service has recognized the principle that an election made under the code in the instant case you filed your request to revoke your date sec_83 elections for option through option within the day time period allowed under sec_83 for making the election however to the extent the sec_83 elections applied to stock that was substantially_vested upon transfer on date the elections were not valid the sec_83 elections filed on date were only valid for stock that was substantially nonvested upon transfer accordingly we conclude that consent plr-113951-07 to revoke your sec_83 elections is granted only to the extent that it relates to substantially nonvested stock this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to your income_tax return for sincerely yours ________________________________ cate livingston fernandez chief executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
